

Exhibit 10.1


JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 20, 2015
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)


Award Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 20, 2015 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and Purpose of Award
Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock as of the applicable vesting date as set forth in your
Award Agreement.
The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.
Dividend
Equivalents
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding under this award.


167

--------------------------------------------------------------------------------



Protection-Based Vesting
This award is intended and expected to vest on the applicable vesting date,
provided that you are continuously employed by the Firm through such vesting
date, or you meet the requirements for continued vesting described under the
subsections “–Job Elimination,” “–Full Career Eligibility,” “–Government Office”
or “–Disability.” However, vesting is subject to these terms and conditions
(including, but not limited to, sections captioned “Recapture Provisions” and
“Remedies” and the following protection-based vesting provisions).
Up to a total of fifty percent of your award (“At Risk restricted stock units”)
may be cancelled under (i) and (ii):
(i) The Chief Executive Officer of JPMorgan Chase (“CEO”) determines in his or
her sole discretion that cancellation of all or
portion of the At Risk restricted stock units is appropriate in light of any one
or a combination of the following factors:
•    Your performance in relation to the priorities for your position, or the
Firm’s performance in relation to the priorities for which you share
responsibility as a member of the Operating Committee, have been unsatisfactory
for a sustained period of time. Among the factors the CEO may consider in
assessing performance are net income, net revenue, return on equity, earnings
per share and capital ratios of the Firm, both on an absolute basis and, as
appropriate, relative to peer firms.
•    For any calendar year ending during the vesting period, JPMorgan Chase’s
annual pre-provision net income reported at the Firm level is negative.
•    Awards granted to participants in a Line of Business, for which you
exercise, or during the vesting period exercised, direct or indirect
responsibility, were in whole or in part cancelled because the Line of Business
did not meet its annual Line of Business Financial Threshold.
(ii) To the extent that the full number of At Risk restricted stock units have
not been cancelled pursuant to the circumstances described in (i) above, then
any remaining At Risk restricted stock units scheduled to vest on January 13,
2018 will be cancelled if, for the three calendar years preceding that date, the
Firm does not meet the Firmwide Financial Threshold, unless the CEO determines
in his or her sole discretion that it is appropriate that some or all of such At
Risk restricted stock units should vest with respect to a particular individual
or individuals due to extraordinary circumstances.
In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” Government Office” or “Disability” entitling you to
continued vesting in your award, the cancellation circumstances described in (i)
and (ii) above will continue to apply to your At Risk restricted stock units.
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.
Vesting Period
The period from the Grant Date to the last vesting date is the “vesting period.”
(See “Administrative Provision–Amendment” pursuant to which the Firm may extend
the vesting period and “No Ownership Rights” pursuant to which the Firm may
place restrictions on delivered shares of Common Stock following a vesting
date.)
Bonus Recoupment


In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy or successor policy as in effect from
time to time as it applies both to the cash incentive compensation awarded to
you for performance year 2014 and to this award. You can access this policy as
currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).


168

--------------------------------------------------------------------------------



Recapture Provisions
(Detrimental Conduct,
Risk-Related and Other Recapture Provisions)
Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
outstanding restricted stock units under this award and, to the extent set forth
in “Remedies” below, to recover from you up to an amount equal to the Fair
Market Value (determined as of the applicable vesting date) of the gross number
of shares of Common Stock previously distributed (including shares withheld for
tax purposes) under this award if the Firm in its sole discretion determines
that:
•    you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or
•    this award was based on materially inaccurate performance metrics, whether
or not you were responsible for the inaccuracy, or
•    this award was based on a material misrepresentation by you, or
•    you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or
•    your employment was terminated for Cause (see “Definitions” below) or, in
the case of a determination after the termination of your employment, that your
employment could have been terminated for Cause.
See “Remedies” below for additional information.
JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).
Termination of Employment
Except as explicitly set forth below under the subsections captioned “–Job
Elimination,” “–Full Career Eligibility,” 
“–Government Office” or “–Disability” below or under the section captioned
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason.
 
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “Recapture
Provisions,” “Remedies,” “Your Obligations”), you will be eligible to continue
to vest ( on the original vesting schedule) with respect to your award following
the termination of your employment if one of the following circumstances applies
to you:
Ø    Job Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•    the Firm terminated your employment because your job was eliminated, and 
•    after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and
•    you satisfied the Release/Certification Requirements set forth below.
Ø    Full Career Eligibility
Full Career Eligibility:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•    you voluntarily terminated your employment with the Firm, had completed at
least five years of continuous service with the Firm immediately preceding your
termination date, and the sum of your age and Recognized Service (as defined
below) on your date of termination equaled or exceeded 60, and
•    you provided at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•    continued vesting is appropriate, which determination is made prior to your
termination and will be based on your performance and conduct (before and after
providing notice), and 
•    from your date of termination of employment through the applicable vesting
date, you do not (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and
•    you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period as a condition to
continued vesting or shorten the length of the 90-day period at the Firm’s
discretion, but to a date no earlier than the date you would otherwise meet the
age and service requirements.
Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)


169

--------------------------------------------------------------------------------



Ø    Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office.”
Ø    Disability
Disability:
In the event that
•    your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and
•    you satisfy the Release/Certification Requirements set forth below.
Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•    you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,
•    with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued vesting,
•    with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting, and 
•    except in the case of a Job Elimination, it is your responsibility to take
the appropriate steps to certify to the Firm prior to each vesting date on the
authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described herein) from your date of
termination of employment through the applicable vesting date and in all cases,
otherwise complied with all other terms of the Award Agreement. (See “Your
Obligations” below.)
Death
If you die while you are eligible to vest in restricted stock units under this
award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed by the later of the end of the calendar year in
which you die or the 15th day of the third month following your date of death.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“–Non-Solicitation of Employees and Customers,” –Confidential Information,”
“–Non-Disparagement,” “–Cooperation,” “–Compliance with Award Agreement,” and
“–Notice Period.”
Ø    Non-Solicitation of Employees and Customers
During your employment by the Firm and for one year following the termination of
your employment, or if longer, during the vesting period, if you continue to
vest after your employment with the Firm terminates, you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director of Human Resources: (i) solicit,
induce or encourage any of the Firm’s then current employees to leave the Firm
or to apply for employment elsewhere, (ii) hire any employee or former employee
who was employed by the Firm at the date your employment terminated, unless the
individual’s employment terminated because his or her job was eliminated, or the
individual’s employment with the Firm has been terminated for more than six
months, (iii) to the fullest extent enforceable under applicable law, solicit or
induce or attempt to induce to leave the Firm, or divert or attempt to divert
from doing business with the Firm, any then current customers, suppliers or
other persons or entities that were serviced by you or whose names became known
to you by virtue of your employment with the Firm, or otherwise interfere with
the relationship between the Firm and such customers, suppliers or other persons
or entities. This does not apply to publicly known institutional customers that
you service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
Ø    Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.


170

--------------------------------------------------------------------------------



Ø    Non-
Disparagement


You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø    Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
Ø    Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.
Ø    Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.
Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the section captioned “Termination
of Employment–Full Career Eligibility” in the event you wish to terminate
employment under the Full Career Eligibility provision.
Remedies
 
Ø    Cancellation
In addition to the cancellation provisions described under the sections
captioned “Bonus Recoupment,” “Protection-Based Vesting,” “Termination of
Employment” and “Recapture Provisions,” your outstanding restricted stock units
under this award may be cancelled if the Firm in its sole discretion determines
that:
•    you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•    you have failed to return the required forms specified under the section
captioned “Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or
•    you have violated any of the provisions as set forth above in the section
captioned “Your Obligations.”
To the extent provided under “Administrative Provisions—Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. See also “Administrative Provisions—No
Ownership Rights.”


171

--------------------------------------------------------------------------------



Ø    Recovery
In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date) of the gross
number of shares of Common Stock previously distributed under this award as
follows:
•    Payment may be required with respect to any shares distributed within three
years prior to a notice-of-recovery under this section, if the Firm in its sole
discretion determines that:
o    you committed a fraudulent act, or engaged in knowing and willful
misconduct related to your employment;
o    you violated any of the provisions as set forth above in the section
captioned “Your Obligations”, or
o    you violated the employment restrictions set forth in the subsection Full
Career Eligibility following the termination of your employment.
•    In addition, payment may be required with respect to any shares distributed
within one year prior to notice-of-recovery under this section, if the Firm in
its sole discretion determines appropriate pursuant to the provisions in the
section above captioned “Recapture Provisions.”
Notice-of-recovery under this section is a written (including electronic) notice
from the Firm to you either requiring payment under this section or stating that
JPMorgan Chase is evaluating requiring payment under this section. Without
limiting the foregoing, notice-of-recovery will be deemed provided if the Firm
makes a good faith attempt to provide written (including electronic) notice at
your last known address maintained in the Firm’s employment records. For the
avoidance of doubt, a notice-of-recovery that the Firm is evaluating requiring
payment under this section shall preserve JPMorgan Chase’s rights to require
payment as set forth above in all respects and the Firm shall be under no
obligation to complete its evaluation other than as the Firm may determine in
its sole discretion.
For purposes of this section, shares distributed under this award include shares
withheld for tax purposes.  However, it is the Firm’s intention that you only be
required to pay the amounts under this section with respect to shares that are
or may be retained by you following a determination of tax liability and that
you will not be required to pay amounts with respect to shares representing
irrevocable tax withholdings or tax payments previously made (whether by you or
the Firm) that you will not be able to recover, recapture or reclaim (including
as a tax credit, refund or other benefit).  Accordingly, JPMorgan Chase will not
require you to pay any amount that the Firm or its nominee in his or her sole
discretion determines is represented by such withholdings or tax payments.
Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under the
terms and conditions of your Award Agreement and is not to be construed in any
manner as a penalty. You also acknowledge that a violation or attempted
violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.
Nothing in the section in any way limits your obligations under “Bonus
Recoupment”.
Administrative Provisions


Withholding Taxes: The Firm, in its sole discretion, may (i) retain from each
distribution the number of shares of Common Stock required to satisfy applicable
tax obligations (including, to the extent legally permissible, recovery by the
Firm of fringe benefit taxes) or (ii) implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares, dividend equivalents
and the award. This may include but is not limited to (i) a market sale of a
number of such shares on your behalf substantially equal to the withholding or
other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to the
award, vested shares, and/or dividend equivalents, and (iii) retaining vested
shares or dividend equivalents until you pay any taxes associated with the
award, vested shares and/or the dividend equivalents directly to the competent
authorities. For United States tax purposes, dividend equivalents are treated as
wages and subject to tax withholding when paid.
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law (including Section 409A of the Code), retain for itself funds or the Common
Stock resulting from any vesting of this award to satisfy any obligation or debt
that you owe to the Firm. Notwithstanding any account agreement with the Firm to
the contrary, the Firm will not recoup or recover any amount owed from any funds
or unrestricted securities held in your name and maintained at the Firm pursuant
to such account agreement to satisfy any obligation or debt or obligation owed
by you under this award without your consent. This restriction on the Firm does
not apply to accounts described and authorized in “No Ownership Rights”
described below.
No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and any applicable restrictions have lapsed. Shares will be issued in accordance
with JPMorgan Chase’s procedures for issuing stock. By accepting this award, you
authorize the Firm, in its discretion, to establish on your behalf a brokerage
account in your name with the Firm and deliver to that brokerage account any
vested shares derived from the award and, for avoidance of doubt, you further
agree that it shall apply to prior unvested awards.


172

--------------------------------------------------------------------------------



 
With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. By accepting
this award, you acknowledge that during such specified period should there be a
determination that the cancellation or recovery provisions of this Award (See
“Bonus Recoupment,” “Protection-Based Vesting,” “Termination of Employment,”
“Recapture Provisions” and “Remedies”) apply, then you agree that any shares
subject to such restrictions (notwithstanding the limitation set forth set forth
in the Right to Set Off section above) may be cancelled in whole or part. See
also Amendment section permitting suspension of vesting.
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Award Agreement,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
 
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan) and if any units/shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result of your separation from service,
then those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if your award is not subject to a substantial
risk of forfeiture as defined by regulations issued under Section 409A of the
Code, then the remainder of each calendar year immediately following (i) each
vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its Common Stock, shall be the payment date(s)
for purposes of distributing dividend equivalent payments.
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
restricted stock units outstanding under this award for such corporate events.
 
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination contemplated hereunder by
the Committee, the Firm, the Director of Human Resources or their respective
delegates or nominees shall be binding on all parties.
Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code.  This Award Agreement may not be
amended except in writing signed by the Director of Human Resources of JPMorgan
Chase.


173

--------------------------------------------------------------------------------



 
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity: Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective on or before the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of
employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period and shares had been
distributed as scheduled as of each applicable vesting date, including, but not
limited to, repayment obligations set forth in “Remedies” and employment
restrictions in the case of “Full Career Eligibility” or “Government Office.”
 
Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.
Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
 
Litigation: By accepting any award, you agree that in any action or proceeding
by the Firm (other than a derivative suit in the right of the Firm) to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorney fees and expenses incurred in such action or proceeding. In addition,
you agree that you are not entitled to, and agree not to seek, advancement of
attorney fees and indemnification under the Firm’s By-Laws in the event of such
a suit by the Firm.
Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.
Outstanding Awards: The Administrative provisions set forth above shall apply to
any award of restricted stock units outstanding as of the date hereof, and such
awards are hereby amended.


174

--------------------------------------------------------------------------------



Definitions


“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•    commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,
•    insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•    financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,
•    issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•    advising on, or investing in, private equity or real estate, or
•    any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.
 
“Firmwide Financial Threshold” means a Cumulative Return on Tangible Common
Equity for 2015, 2016 and 2017 of not less than 15%. Cumulative Return on
Tangible Common Equity means (i) the sum of the Firm’s reported net income for
all three years, divided by (ii) reported year-end tangible equity averaged over
the three years.
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate & Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below: for the following units:

 
Asset Management
Annual negative pre-provision net income
 
Card Services
Annual negative pre-tax, pre-loan loss reserve income
 
Commercial Bank
Annual negative pre-provision net income including loan charge-offs
 
Corporate & Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
•     Global FX, Global Rates, Rates Exotics & Hybrids, Public Finance
•     Securitized Products
•     Credit Trading and Syndicate, Credit Exotics & Hybrids
•     Global Emerging Markets, GSOG
•     Commodities
•     Equities
•     Global Banking
 
Consumer Banking Business
Annual negative pre-provision net income
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-provision net income reported at the Firm level
 
Home Lending
Annual negative pre-provision net income excluding losses from liquidating
portfolios and MSR Trading
 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.






175

--------------------------------------------------------------------------------



Government Office
You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.
Full Career Eligibility:
The “Government Office” subsection of this award does not apply to you if you
satisfy the requirement for “–Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.
Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.

Continued vesting:
Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.

The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.
Conditions for Continued Vesting:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates; or

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions for Continued Vesting:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the section captioned “Administrative
Provisions” “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility.
Failure to Satisfy Conditions for Continued Vesting:
If you do not satisfy the above “Conditions for Continued Vesting,” your
outstanding award will be cancelled. You also will be required to repay the Fair
Market Value of the number of shares (before tax and other withholdings) of
Common Stock distributed to you that would have been outstanding as restricted
stock units on the date you failed to satisfy the “Condition for Continued
Vesting” but for their accelerated distribution (as described in the
“Administrative Provisions” under the heading “Accelerated Distribution for
Ethics or Conflict Reasons Resulting From Employment by a Government Entity”).
Fair Market Value for this purpose will be determined as the date that the
shares were distributed.



176

--------------------------------------------------------------------------------



JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 20, 2015
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)


Award Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 20, 2015 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and Purpose of Award
Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock as of the applicable vesting date as set forth in your
Award Agreement.
The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.
Dividend Equivalents
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding under this award.
Protection-Based Vesting
This award is intended and expected to vest on the applicable vesting date,
provided that you are continuously employed by the Firm through such vesting
date, or you meet the requirements for continued vesting described under the
subsections “–Job Elimination,” “–Full Career Eligibility,” “–Government Office”
or “–Disability.” However, vesting is subject to these terms and conditions
(including, but not limited to, sections captioned “Recapture Provisions” and
“Remedies” and the following protection-based vesting provisions).
Up to a total of fifty percent of your award (“At Risk restricted stock units”)
may be cancelled under (i) and (ii):
(i) The Chief Executive Officer of JPMorgan Chase (“CEO”) determines in his or
her sole discretion that cancellation of all or
portion of the At Risk restricted stock units is appropriate in light of any one
or a combination of the following factors:
•    Your performance in relation to the priorities for your position, or the
Firm’s performance in relation to the priorities for which you share
responsibility as a member of the Operating Committee, have been unsatisfactory
for a sustained period of time. Among the factors the CEO may consider in
assessing performance are net income, net revenue, return on equity, earnings
per share and capital ratios of the Firm, both on an absolute basis and, as
appropriate, relative to peer firms.
•    For any calendar year ending during the vesting period, JPMorgan Chase’s
annual pre-provision net income reported at the Firm level is negative.
•    Awards granted to participants in a Line of Business, for which you
exercise, or during the vesting period exercised, direct or indirect
responsibility, were in whole or in part cancelled because the Line of Business
did not meet its annual Line of Business Financial Threshold.
(ii) To the extent that the full number of At Risk restricted stock units have
not been cancelled pursuant to the circumstances described in (i) above, then
any remaining At Risk restricted stock units scheduled to vest on January 13,
2018 will be cancelled if, for the three calendar years preceding that date, the
Firm does not meet the Firmwide Financial Threshold, unless the CEO determines
in his or her sole discretion that it is appropriate that some or all of such At
Risk restricted stock units should vest with respect to a particular individual
or individuals due to extraordinary circumstances.
In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” Government Office” or “Disability” entitling you to
continued vesting in your award, the cancellation circumstances described in (i)
and (ii) above will continue to apply to your At Risk restricted stock units.
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.


177

--------------------------------------------------------------------------------



Vesting Period
The period from the Grant Date to the last vesting date is the “vesting period.”
(See “Administrative Provision–Amendment” pursuant to which the Firm may extend
the vesting period and “No Ownership Rights” pursuant to which the Firm may
place restrictions on delivered shares of Common Stock following a vesting
date.)
Bonus Recoupment


In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy or successor policy as in effect from
time to time as it applies both to the cash incentive compensation awarded to
you for performance year 2014 and to this award. You can access this policy as
currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).
Recapture Provisions
(Detrimental Conduct,
Risk-Related and Other Recapture Provisions)
Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
outstanding restricted stock units under this award and, to the extent set forth
in “Remedies” below, to recover from you up to an amount equal to the Fair
Market Value (determined as of the applicable vesting date) of the gross number
of shares of Common Stock previously distributed (including shares withheld for
tax purposes) under this award if the Firm in its sole discretion determines
that:
•    you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or
•    this award was based on materially inaccurate performance metrics, whether
or not you were responsible for the inaccuracy, or
•    this award was based on a material misrepresentation by you, or
•    you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or
•    your employment was terminated for Cause (see “Definitions” below) or, in
the case of a determination after the termination of your employment, that your
employment could have been terminated for Cause.
See “Remedies” below for additional information.
JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).
Termination of Employment
Except as explicitly set forth below under the subsections captioned “–Job
Elimination,” “–Full Career Eligibility,” 
“–Government Office” or “–Disability” below or under the section captioned
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason.
 
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “Recapture
Provisions,” “Remedies,” “Your Obligations”), you will be eligible to continue
to vest ( on the original vesting schedule) with respect to your award following
the termination of your employment if one of the following circumstances applies
to you:
Ø    Job Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•    the Firm terminated your employment because your job was eliminated, and 
•    after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative
and professional manner, and
•    you satisfied the Release/Certification Requirements set forth below.


178

--------------------------------------------------------------------------------



Ø    Full Career Eligibility
Full Career Eligibility:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•    you voluntarily terminated your employment with the Firm, had completed at
least five years of continuous service with the Firm immediately preceding your
termination date, and your Recognized Service (as defined below) on your date of
termination equaled or exceeded 15 years, and
•    you provided at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•    continued vesting is appropriate, which determination is made prior to your
termination and will be based on your performance and conduct (before and after
providing notice), and 
•    from your date of termination of employment through the applicable vesting
date, you do not (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and
•    you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period as a condition to
continued vesting or shorten the length of the 90-day period at the Firm’s
discretion, but to a date no earlier than the date you would otherwise meet the
service requirement.
Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)
Ø    Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office.”
Ø    Disability
Disability:
In the event that
•    your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and
•    you satisfy the Release/Certification Requirements set forth below.
Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•    you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,
•    with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued vesting,
•    with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting, and 
•    except in the case of a Job Elimination, it is your responsibility to take
the appropriate steps to certify to the Firm prior to each vesting date on the
authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described herein) from your date of
termination of employment through the applicable vesting date and in all cases,
otherwise complied with all other terms of the Award Agreement. (See “Your
Obligations” below.)
Death
If you die while you are eligible to vest in restricted stock units under this
award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed by the later of the end of the calendar year in
which you die or the 15th day of the third month following your date of death.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“–Non-Solicitation of Employees and Customers,” “–Confidential Information,”
“–Non-Disparagement,” “–Cooperation,” “–Compliance with Award Agreement,” and
“–Notice Period.”


179

--------------------------------------------------------------------------------



Ø    Non-Solicitation of Employees and Customers
During your employment by the Firm and for one year following the termination of
your employment, or if longer, during the vesting period, if you continue to
vest after your employment with the Firm terminates, you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director of Human Resources: (i) solicit,
induce or encourage any of the Firm’s then current employees to leave the Firm
or to apply for employment elsewhere, (ii) hire any employee or former employee
who was employed by the Firm at the date your employment terminated, unless the
individual’s employment terminated because his or her job was eliminated, or the
individual’s employment with the Firm has been terminated for more than six
months, (iii) to the fullest extent enforceable under applicable law, solicit or
induce or attempt to induce to leave the Firm, or divert or attempt to divert
from doing business with the Firm, any then current customers, suppliers or
other persons or entities that were serviced by you or whose names became known
to you by virtue of your employment with the Firm, or otherwise interfere with
the relationship between the Firm and such customers, suppliers or other persons
or entities. This does not apply to publicly known institutional customers that
you service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
Ø    Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Ø    Non-
Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø    Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
Ø    Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.
Ø    Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.
Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the section captioned “Termination
of Employment–Full Career Eligibility” in the event you wish to terminate
employment under the Full Career Eligibility provision.
 
 


180

--------------------------------------------------------------------------------



Remedies
 
Ø    Cancellation
In addition to the cancellation provisions described under the sections
captioned “Bonus Recoupment,” “Protection-Based Vesting,” “Termination of
Employment” and “Recapture Provisions,” your outstanding restricted stock units
under this award may be cancelled if the Firm in its sole discretion determines
that:
•    you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•    you have failed to return the required forms specified under the section
captioned “Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or
•    you have violated any of the provisions as set forth above in the section
captioned “Your Obligations.”
To the extent provided under “Administrative Provisions—Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. See also “Administrative Provisions—No
Ownership Rights.”
Ø    Recovery
In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date) of the gross
number of shares of Common Stock previously distributed under this award as
follows:
•    Payment may be required with respect to any shares distributed within three
years prior to a notice-of-recovery under this section, if the Firm in its sole
discretion determines that:
o    you committed a fraudulent act, or engaged in knowing and willful
misconduct related to your employment;
o    you violated any of the provisions as set forth above in the section
captioned “Your Obligations”, or
o    you violated the employment restrictions set forth in the subsection Full
Career Eligibility following the termination of your employment.
•    In addition, payment may be required with respect to any shares distributed
within one year prior to notice-of-recovery under this section, if the Firm in
its sole discretion determines appropriate pursuant to the provisions in the
section above captioned “Recapture Provisions.”
Notice-of-recovery under this section is a written (including electronic) notice
from the Firm to you either requiring payment under this section or stating that
JPMorgan Chase is evaluating requiring payment under this section. Without
limiting the foregoing, notice-of-recovery will be deemed provided if the Firm
makes a good faith attempt to provide written (including electronic) notice at
your last known address maintained in the Firm’s employment records. For the
avoidance of doubt, a notice-of-recovery that the Firm is evaluating requiring
payment under this section shall preserve JPMorgan Chase’s rights to require
payment as set forth above in all respects and the Firm shall be under no
obligation to complete its evaluation other than as the Firm may determine in
its sole discretion.
For purposes of this section, shares distributed under this award include shares
withheld for tax purposes.  However, it is the Firm’s intention that you only be
required to pay the amounts under this section with respect to shares that are
or may be retained by you following a determination of tax liability and that
you will not be required to pay amounts with respect to shares representing
irrevocable tax withholdings or tax payments previously made (whether by you or
the Firm) that you will not be able to recover, recapture or reclaim (including
as a tax credit, refund or other benefit).  Accordingly, JPMorgan Chase will not
require you to pay any amount that the Firm or its nominee in his or her sole
discretion determines is represented by such withholdings or tax payments.
Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under the
terms and conditions of your Award Agreement and is not to be construed in any
manner as a penalty. You also acknowledge that a violation or attempted
violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.
Nothing in the section in any way limits your obligations under “Bonus
Recoupment”.
Administrative Provisions


Withholding Taxes: The Firm, in its sole discretion, may (i) retain from each
distribution the number of shares of Common Stock required to satisfy applicable
tax obligations (including, to the extent legally permissible, recovery by the
Firm of fringe benefit taxes) or (ii) implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares, dividend equivalents
and the award. This may include but is not limited to (i) a market sale of a
number of such shares on your behalf substantially equal to the withholding or
other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to the
award, vested shares, and/or dividend equivalents, and (iii) retaining vested
shares or dividend equivalents until you pay any taxes associated with the
award, vested shares and/or the dividend equivalents directly to the competent
authorities. For United States tax purposes, dividend equivalents are treated as
wages and subject to tax withholding when paid.


181

--------------------------------------------------------------------------------







 Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law (including Section 409A of the Code), retain for itself funds or the Common
Stock resulting from any vesting of this award to satisfy any obligation or debt
that you owe to the Firm. Notwithstanding any account agreement with the Firm to
the contrary, the Firm will not recoup or recover any amount owed from any funds
or unrestricted securities held in your name and maintained at the Firm pursuant
to such account agreement to satisfy any obligation or debt or obligation owed
by you under this award without your consent. This restriction on the Firm does
not apply to accounts described and authorized in “No Ownership Rights”
described below.
 
No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and any applicable restrictions have lapsed. Shares will be issued in accordance
with JPMorgan Chase’s procedures for issuing stock. By accepting this award, you
authorize the Firm, in its discretion, to establish on your behalf a brokerage
account in your name with the Firm and deliver to that brokerage account any
vested shares derived from the award and, for avoidance of doubt, you further
agree that it shall apply to prior unvested awards.
With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. By accepting
this award, you acknowledge that during such specified period should there be a
determination that the cancellation or recovery provisions of this Award (See
“Bonus Recoupment,” “Protection-Based Vesting,” “Termination of Employment,”
“Recapture Provisions” and “Remedies”) apply, then you agree that any shares
subject to such restrictions (notwithstanding the limitation set forth set forth
in the Right to Set Off section above) may be cancelled in whole or part. See
also Amendment section permitting suspension of vesting.
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
 
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Award Agreement,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan) and if any units/shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result of your separation from service,
then those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if your award is not subject to a substantial
risk of forfeiture as defined by regulations issued under Section 409A of the
Code, then the remainder of each calendar year immediately following (i) each
vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its Common Stock, shall be the payment date(s)
for purposes of distributing dividend equivalent payments.
 
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
restricted stock units outstanding under this award for such corporate events.
 
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination contemplated hereunder by
the Committee, the Firm, the Director of Human Resources or their respective
delegates or nominees shall be binding on all parties.
Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.


182

--------------------------------------------------------------------------------



 
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code.  This Award Agreement may not be
amended except in writing signed by the Director of Human Resources of JPMorgan
Chase.
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.
 
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective on or before the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of
employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period and shares had been
distributed as scheduled as of each applicable vesting date, including, but not
limited to, repayment obligations set forth in “Remedies” and employment
restrictions in the case of “Full Career Eligibility” or “Government Office.”
Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.
 
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.
Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.
 
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
Litigation: By accepting any award, you agree that in any action or proceeding
by the Firm (other than a derivative suit in the right of the Firm) to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorney fees and expenses incurred in such action or proceeding. In addition,
you agree that you are not entitled to, and agree not to seek, advancement of
attorney fees and indemnification under the Firm’s By-Laws in the event of such
a suit by the Firm.
Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.
Outstanding Awards: The Administrative provisions set forth above shall apply to
any award of restricted stock units outstanding as of the date hereof, and such
awards are hereby amended.


183

--------------------------------------------------------------------------------



Definitions


“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•    commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,
•    insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•    financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,
•    issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•    advising on, or investing in, private equity or real estate, or
•    any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.
 
“Firmwide Financial Threshold” means a Cumulative Return on Tangible Common
Equity for 2015, 2016 and 2017 of not less than 15%. Cumulative Return on
Tangible Common Equity means (i) the sum of the Firm’s reported net income for
all three years, divided by (ii) reported year-end tangible equity averaged over
the three years.
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate & Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below: for the following units:

 
Asset Management
Annual negative pre-provision net income
 
Card Services
Annual negative pre-tax, pre-loan loss reserve income
 
Commercial Bank
Annual negative pre-provision net income including loan charge-offs
 
Corporate & Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
•    Global FX, Global Rates, Rates Exotics & Hybrids, Public Finance
•    Securitized Products
•    Credit Trading and Syndicate, Credit Exotics & Hybrids
•    Global Emerging Markets, GSOG
•    Commodities
•    Equities
•    Global Banking
 
Consumer Banking Business
Annual negative pre-provision net income
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-provision net income reported at the Firm level
 
Home Lending
Annual negative pre-provision net income excluding losses from liquidating
portfolios and MSR Trading
 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.




184

--------------------------------------------------------------------------------



Government Office
You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.
Full Career Eligibility:
The “Government Office” subsection of this award does not apply to you if you
satisfy the requirement for “–Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.
Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.

Continued vesting:
Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.

The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.
Conditions for Continued Vesting:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates; or

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions for Continued Vesting:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the section captioned “Administrative
Provisions” “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility.
Failure to Satisfy Conditions for Continued Vesting:
If you do not satisfy the above “Conditions for Continued Vesting,” your
outstanding award will be cancelled. You also will be required to repay the Fair
Market Value of the number of shares (before tax and other withholdings) of
Common Stock distributed to you that would have been outstanding as restricted
stock units on the date you failed to satisfy the “Condition for Continued
Vesting” but for their accelerated distribution (as described in the
“Administrative Provisions” under the heading “Accelerated Distribution for
Ethics or Conflict Reasons Resulting From Employment by a Government Entity”).
Fair Market Value for this purpose will be determined as the date that the
shares were distributed.



185

--------------------------------------------------------------------------------



JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 20, 2015
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)
Award Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 20, 2015 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and Purpose of Award
Each restricted stock unit represents a non-transferable right to require
JPMorgan Chase to transfer one share of Common Stock or (at JPMorgan Chase’s
option) to pay the amount of the Fair Market Value thereof following the
applicable vesting date as set forth in your Award Agreement. Such transfer or
payment is hereinafter referred to as a “distribution” and words to a similar
effect, such as distributed, should be construed accordingly. Whether the
distribution is made in Common Stock or in cash shall be determined by the Firm
and if not so determined before the time of the actual distribution shall be
made in Common Stock. To the extent which a payment is made not in Common Stock
but in cash, the amount of such cash shall be the Fair Market Value of the
Common Stock not transferred, calculated at the applicable vesting date.
The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.
Dividend Equivalents
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding under this award.


186

--------------------------------------------------------------------------------



Protection-Based Vesting


This award is intended and expected to vest on the applicable vesting date,
provided that you are continuously employed by the Firm through such vesting
date, or you meet the requirements for continued vesting described under the
subsections “–Job Elimination,” “–Full Career Eligibility,” “–Government Office”
or “–Disability.” However, vesting is subject to these terms and conditions
(including, but not limited to, sections captioned “Recapture Provisions” and
“Remedies” and the following protection-based vesting provisions).
Up to a total of fifty percent of your award (“At Risk restricted stock units”)
may be cancelled under (i) and (ii):
(i) The Chief Executive Officer of JPMorgan Chase (“CEO”) determines in his or
her sole discretion that cancellation of all
or portion of the At Risk restricted stock units is appropriate in light of any
one or a combination of the following factors:
•    Your performance in relation to the priorities for your position, or the
Firm’s performance in relation to the priorities for which you share
responsibility as a member of the Operating Committee, have been unsatisfactory
for a sustained period of time. Among the factors the CEO may consider in
assessing performance are net income, net revenue, return on equity, earnings
per share and capital ratios of the Firm, both on an absolute basis and, as
appropriate, relative to peer firms.
•    For any calendar year ending during the vesting period, JPMorgan Chase’s
annual pre-provision net income reported at the Firm level is negative.
•    Awards granted to participants in a Line of Business, for which you
exercise, or during the vesting period exercised, direct or indirect
responsibility, were in whole or in part cancelled because the Line of Business
did not meet its annual Line of Business Financial Threshold.
(ii) To the extent that the full number of At Risk restricted stock units have
not been cancelled pursuant to the circumstances described in (i) above, then
any remaining At Risk restricted stock units scheduled to vest on January 13,
2018 will be cancelled if, for the three calendar years preceding that date, the
Firm does not meet the Firmwide Financial Threshold, unless the CEO determines
in his or her sole discretion that it is appropriate that some or all of such At
Risk restricted stock units should vest with respect to a particular individual
or individuals due to extraordinary circumstances.
In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” Government Office” or “Disability” entitling you to
continued vesting in your award, the cancellation circumstances described in (i)
and (ii) above will continue to apply to your At Risk restricted stock units.
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.
Vesting Period


The period from the Grant Date to the last vesting date is the “vesting period.”
(See “Administrative Provision–Amendment” pursuant to which the Firm may extend
the vesting period and “No Ownership Rights” pursuant to which the Firm may
place restrictions on delivered shares of Common Stock following a vesting
date.)
Holding Requirement


As of each vesting date, you shall be entitled to a distribution equal to the
Fair Market Value of the number of restricted stock units vesting on such date,
less the number being withheld to satisfy tax withholding obligations. You agree
that the distribution made to you will be held in an account in your name with
restrictions preventing you from transferring, assigning, selling, pledging or
otherwise encumbering such distribution for a six month period commencing with
the vesting date. Such restrictions shall lapse in event of your death.
Bonus Recoupment


In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy or successor policy as in effect from
time to time as it applies both to the cash incentive compensation awarded to
you for performance year 2014 and to this award. You can access this policy as
currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).
UK Clawback Policy for Identified Staff
In consideration of grant of this award, and without prejudice to any other
provision of this Award Agreement, you agree that you are subject to the
JPMorgan Chase Clawback Policy for Identified Staff or successor policy as in
effect from time to time as it applies both to the cash incentive compensation
awarded to you for performance year 2014 and to this award. You can access this
policy as currently in effect in My Rewards through the following link:
[redacted]


187

--------------------------------------------------------------------------------



Recapture Provisions
(Detrimental Conduct,
Risk-Related and Other Recapture Provisions)
Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
outstanding restricted stock units under this award and, to the extent set forth
in “Remedies” below, to recover from you up to an amount equal to the Fair
Market Value (determined as of the applicable vesting date) of the gross number
of shares of Common Stock (or the gross amount of cash in lieu of shares)
previously distributed (including shares withheld for tax purposes) under this
award if the Firm in its sole discretion determines that:
•    you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or
•    this award was based on materially inaccurate performance metrics, whether
or not you were responsible for the inaccuracy, or
•    this award was based on a material misrepresentation by you, or
•    you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or
•    your employment was terminated for Cause (see “Definitions” below) or, in
the case of a determination after the termination of your employment, that your
employment could have been terminated for Cause.
See “Remedies” below for additional information.
JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).
Termination of Employment
Except as explicitly set forth below under the subsections captioned “–Job
Elimination,” “–Full Career Eligibility,” 
“–Government Office” or “–Disability” below or under the section captioned
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason.
 
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “UK Clawback Policy
for Identified Staff,” “Recapture Provisions,” “Remedies,” “Your Obligations”),
you will be eligible to continue to vest ( on the original vesting schedule)
with respect to your award following the termination of your employment if one
of the following circumstances applies to you:
Ø    Job Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•    the Firm terminated your employment because your job was eliminated, and 
•    after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and
•    you satisfied the Release/Certification Requirements set forth below.
Ø    Full Career Eligibility
Full Career Eligibility:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•    you voluntarily terminated your employment with the Firm, had completed at
least five years of continuous service with the Firm immediately preceding your
termination date, and your Recognized Service (as defined below) on your date of
termination equaled or exceeded 15 years, and
•    you provided at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•    continued vesting is appropriate, which determination is made prior to your
termination and will be based on your performance and conduct (before and after
providing notice), and 
•    from your date of termination of employment through the applicable vesting
date, you do not (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and
•    you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period as a condition to
continued vesting or shorten the length of the 90-day period at the Firm’s
discretion, but to a date no earlier than the date you would otherwise meet the
service requirement.
Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)


188

--------------------------------------------------------------------------------



Ø    Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office.”
Ø    Disability
Disability:
In the event that
•    your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and
•    you satisfy the Release/Certification Requirements set forth below.
Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•    you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,
•    with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued vesting,
•    with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting, and 
•    except in the case of a Job Elimination, it is your responsibility to take
the appropriate steps to certify to the Firm prior to each vesting date on the
authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described herein) from your date of
termination of employment through the applicable vesting date and in all cases,
otherwise complied with all other terms of the Award Agreement. (See “Your
Obligations” below.)
Death
If you die while you are eligible to vest in restricted stock units under this
award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed by the later of the end of the calendar year in
which you die or the 15th day of the third month following your date of death.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“–Non-Solicitation of Employees and Customers,” “–Confidential Information,”
“–Non-Disparagement,” “–Cooperation,” “–Compliance with Award Agreement,” and
“–Notice Period.”
Ø    Non-Solicitation of Employees and Customers
During your employment by the Firm and for one year following the termination of
your employment, or if longer, during the vesting period, if you continue to
vest after your employment with the Firm terminates, you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director of Human Resources: (i) solicit,
induce or encourage any of the Firm’s then current employees to leave the Firm
or to apply for employment elsewhere, (ii) hire any employee or former employee
who was employed by the Firm at the date your employment terminated, unless the
individual’s employment terminated because his or her job was eliminated, or the
individual’s employment with the Firm has been terminated for more than six
months, (iii) to the fullest extent enforceable under applicable law, solicit or
induce or attempt to induce to leave the Firm, or divert or attempt to divert
from doing business with the Firm, any then current customers, suppliers or
other persons or entities that were serviced by you or whose names became known
to you by virtue of your employment with the Firm, or otherwise interfere with
the relationship between the Firm and such customers, suppliers or other persons
or entities. This does not apply to publicly known institutional customers that
you service after your employment with the Firm without the use of the Firm’s
confidential or proprietary information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.


189

--------------------------------------------------------------------------------



Ø    Confidential
Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Ø    Non-
Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø    Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
Ø    Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.
Ø    Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.
Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the section captioned “Termination
of Employment–Full Career Eligibility” in the event you wish to terminate
employment under the Full Career Eligibility provision.
Remedies
 
Ø    Cancellation
In addition to the cancellation provisions described under the sections
captioned “Bonus Recoupment,” “UK Clawback Policy for Identified Staff,”
“Protection-Based Vesting,” “Termination of Employment” and “Recapture
Provisions” your outstanding restricted stock units under this award may be
cancelled if the Firm in its sole discretion determines that:
•    you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•    you have failed to return the required forms specified under the section
captioned “Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or
•    you have violated any of the provisions as set forth above in the section
captioned “Your Obligations.”
To the extent provided under “Administrative Provisions—Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. See also “Administrative Provisions—No
Ownership Rights.”


190

--------------------------------------------------------------------------------



Ø    Recovery
In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date) of the gross
number of shares of Common Stock (or cash in lieu of shares) previously
distributed under this award as follows:
•    Payment may be required with respect to any shares or cash distributed
within three years prior to a notice-of-recovery under this section, if the Firm
in its sole discretion determines that:
o    you committed a fraudulent act, or engaged in knowing and willful
misconduct related to your employment;
o    you violated any of the provisions as set forth above in the section
captioned “Your Obligations”, or
o    you violated the employment restrictions set forth in the subsection Full
Career Eligibility following the termination of your employment.
•    In addition, payment may be required with respect to any shares or cash
distributed within one year prior to notice-of-recovery under this section, if
the Firm in its sole discretion determines appropriate pursuant to the
provisions in the section above captioned “Recapture Provisions.”
 
Notice-of-recovery under this section is a written (including electronic) notice
from the Firm to you either requiring payment under this section or stating that
JPMorgan Chase is evaluating requiring payment under this section. Without
limiting the foregoing, notice-of-recovery will be deemed provided if the Firm
makes a good faith attempt to provide written (including electronic) notice at
your last known address maintained in the Firm’s employment records. For the
avoidance of doubt, a notice-of-recovery that the Firm is evaluating requiring
payment under this section shall preserve JPMorgan Chase’s rights to require
payment as set forth above in all respects and the Firm shall be under no
obligation to complete its evaluation other than as the Firm may determine in
its sole discretion.
For purposes of this section, shares or cash distributed under this award
include shares or other amounts withheld for tax purposes.  However, it is the
Firm’s intention that you only be required to pay the amounts under this section
with respect to shares or cash that are or may be retained by you following a
determination of tax liability and that you will not be required to pay amounts
with respect to shares or other amounts representing irrevocable tax
withholdings or tax payments previously made (whether by you or the Firm) that
you will not be able to recover, recapture or reclaim (including as a tax
credit, refund or other benefit).  Accordingly, JPMorgan Chase will not require
you to pay any amount that the Firm or its nominee in his or her sole discretion
determines is represented by such withholdings or tax payments.
Payment may be made in shares of Common Stock (if shares are distributed) or in
cash. You agree that this repayment will be a recovery of a distribution to
which you were not entitled under the terms and conditions of your Award
Agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies the Firm may have under
law or equity.
Nothing in the section in any way limits your obligations under “Bonus
Recoupment” and “UK Clawback Policy for Identified Staff.”
Administrative Provisions


Withholding Taxes: The Firm, in its sole discretion, may (i) retain from each
distribution the amount required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes) or (ii) implement any other desirable or necessary procedures, so
that appropriate withholding and other taxes are paid to the competent
authorities with respect to the distribution, dividend equivalents and the
award. This may include but is not limited to (i) a market sale of a number of
such shares on your behalf substantially equal to the withholding or other
taxes, (ii) to the extent required by law, withhold from cash compensation, an
amount equal to any withholding obligation with respect to the award, the
distribution, and/or dividend equivalents, and (iii) retaining vested shares,
vested cash or dividend equivalents until you pay any taxes associated with the
award, the distribution, vested cash and/or the dividend equivalents directly to
the competent authorities. For United States tax purposes, dividend equivalents
are treated as wages and subject to tax withholding when paid.
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law (including Section 409A of the Code), retain for itself funds or the Common
Stock resulting from any vesting of this award to satisfy any obligation or debt
that you owe to the Firm. Notwithstanding any account agreement with the Firm to
the contrary, the Firm will not recoup or recover any amount owed from any funds
or unrestricted securities held in your name and maintained at the Firm pursuant
to such account agreement to satisfy any obligation or debt or obligation owed
by you under this award without your consent. This restriction on the Firm does
not apply to accounts described and authorized in “No Ownership Rights”
described below.


191

--------------------------------------------------------------------------------



 
No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No distribution will
be made to you until after the restricted stock units have vested and any
applicable restrictions have lapsed. Shares will be issued in accordance with
JPMorgan Chase’s procedures for issuing stock. By accepting this award, you
authorize the Firm, in its discretion, to establish on your behalf a brokerage
account in your name with the Firm and deliver to that brokerage account any
vested shares derived from the award and, for avoidance of doubt, you further
agree that it shall apply to prior unvested awards.
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Award Agreement,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
 
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan) and if any distribution under
this award represents deferred compensation as defined in Section 409A and such
amounts are distributable to you as a result of your separation from service,
then those amounts will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if your award is not subject to a substantial
risk of forfeiture as defined by regulations issued under Section 409A of the
Code, then the remainder of each calendar year immediately following (i) each
vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its Common Stock, shall be the payment date(s)
for purposes of distributing dividend equivalent payments.
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
restricted stock units outstanding under this award for such corporate events.
 
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination contemplated hereunder by
the Committee, the Firm, the Director of Human Resources or their respective
delegates or nominees shall be binding on all parties.
Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code.  This Award Agreement may not be
amended except in writing signed by the Director of Human Resources of JPMorgan
Chase.


192

--------------------------------------------------------------------------------



 
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity: Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective on or before the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of
employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period and shares had been
distributed as scheduled as of each applicable vesting date, including, but not
limited to, repayment obligations set forth in “Remedies” and employment
restrictions in the case of “Full Career Eligibility” or “Government Office.”
 
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.
Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
 
Litigation: By accepting any award, you agree that in any action or proceeding
by the Firm (other than a derivative suit in the right of the Firm) to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorney fees and expenses incurred in such action or proceeding. In addition,
you agree that you are not entitled to, and agree not to seek, advancement of
attorney fees and indemnification under the Firm’s By-Laws in the event of such
a suit by the Firm.
Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.
Outstanding Awards: The Administrative provisions set forth above shall apply to
any award of restricted stock units outstanding as of the date hereof, and such
awards are hereby amended.


193

--------------------------------------------------------------------------------



Definitions


“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•    commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,
•    insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•    financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,
•    issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•    advising on, or investing in, private equity or real estate, or
•    any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.
 
“Firmwide Financial Threshold” means a Cumulative Return on Tangible Common
Equity for 2015, 2016 and 2017 of not less than 15%. Cumulative Return on
Tangible Common Equity means (i) the sum of the Firm’s reported net income for
all three years, divided by (ii) reported year-end tangible equity averaged over
the three years.
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate & Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below: for the following units:.

 
Asset Management
Annual negative pre-provision net income
 
Card Services
Annual negative pre-tax, pre-loan loss reserve income
 
Commercial Bank
Annual negative pre-provision net income including loan charge-offs
 
Corporate & Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
•    Global FX, Global Rates, Rates Exotics & Hybrids, Public Finance
•    Securitized Products
•    Credit Trading and Syndicate, Credit Exotics & Hybrids
•    Global Emerging Markets, GSOG
•    Commodities
•    Equities
•    Global Banking
 
Consumer Banking Business
Annual negative pre-provision net income
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-provision net income reported at the Firm level
 
Home Lending
Annual negative pre-provision net income excluding losses from liquidating
portfolios and MSR Trading

 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.




194

--------------------------------------------------------------------------------



Government Office
You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.
Full Career Eligibility:
The “Government Office” subsection of this award does not apply to you if you
satisfy the requirement for “–Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.
Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.

Continued vesting:
Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.

The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.
Conditions for Continued Vesting:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates; or

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions for Continued Vesting:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the section captioned “Administrative
Provisions” “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility.
Failure to Satisfy Conditions for Continued Vesting:
If you do not satisfy the above “Conditions for Continued Vesting,” your
outstanding award will be cancelled. You also will be required to repay the Fair
Market Value of the number of shares (before tax and other withholdings) of
Common Stock distributed to you that would have been outstanding as restricted
stock units on the date you failed to satisfy the “Condition for Continued
Vesting” but for their accelerated distribution (as described in the
“Administrative Provisions” under the heading “Accelerated Distribution for
Ethics or Conflict Reasons Resulting From Employment by a Government Entity”).
Fair Market Value for this purpose will be determined as the date that the
distribution was made.



195